Citation Nr: 1200742	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  03-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from November 9, 1998 to April 16, 2003?

2.  What evaluation is warranted for PTSD from April 17, 2003 to March 14, 2005?


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to August 1969, and from March 1977 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  Jurisdiction over the case was thereafter transferred first to the Regional Office (RO) in Newark, New Jersey, and then to the RO in Huntington, West Virginia.

In a May 2003 rating decision, VA determined that the Veteran was incompetent for VA purposes.  

In October 2010, the Board denied entitlement to a rating in excess of 70 percent for the period between November 9, 1998 and April 16, 2003; and in excess of 30 percent for the period between April 17, 2003 and March 14, 2005.  In June 1011, the parties to a joint motion for partial remand asked the United States Court of Appeals for Veterans Claims (Court) to vacate and remand those decisions.  The Court granted the motion.  The matter is now presented for the Board's further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the joint motion the parties agreed, in part, that the Board's October 2010 decision should be vacated because it failed to discuss the possibility that some of the Veteran's symptoms as noted during his hospitalization between August 2, 2002 and November 2007 were not secondary to alcohol-related dementia, but rather, due to his service connected posttraumatic stress disorder.  As the available record is arguably inadequate to differentiate which symptoms were due to posttraumatic stress disorder and which were not further development is in order.

In this respect, in some circumstances the symptoms of service connected and non-service connected psychiatric disorders are so similar that they cannot be divided.  If that is the case, both the nonservice connected and service connected symptoms are considered service connected.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board notes, however, that an April 2003 VA examiner reported that the Veteran's PTSD was "overshadowed" by his dementia secondary to alcoholism.  Further, a July 2004 assessment from a recreational therapist reported that the Veteran had PTSD but that his PTSD was not a factor due to his memory impairment.  

A June 2011 report from a VA examiner noted that the Veteran's caretakers at the Lyons VA medical center stated that the appellant was unavailable for examination because severe dementia precluded an interview.  It was opined that rescheduling an examination would be futile.  In light of the Veteran's health a new VA examination with the Veteran would appear to be impossible in this case.  

Nonetheless, the evidence of record is unclear as to which of the Veteran's psychiatric symptoms are secondary to his PTSD and which are secondary to his dementia, and in light of the joint motion, the Board is unable to make such an initial determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.)

Therefore, a VA examiner shall review the claims files dating between November 9, 1998 to April 16, 2003; between April 17, 2003 and March 14, 2005; and since March 15, 2005, and attempt to address which symptoms are due to posttraumatic stress disorder and which are due to such nonservice connected factors as dementia.  In addressing the appellant's symptoms the examiner must discuss whether it is impossible to determine the etiology of particular symptoms, and if so why.  If symptoms due to posttraumatic stress disorder can be differentiated from those caused by other disorder the VA examiner must then address the nature and severity of those symptoms, and assign a global assessment of functioning score exclusively for those symptoms.  

Further, the claims file contains July 2011 correspondence to the Newark RO, which requested records from the time that the Veteran's file was certified to the Board in 2009 until the date of the October 2010 Board decision.  Accordingly, those records should be provided to the Veteran's representative as requested.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must obtain all outstanding pertinent records of evaluation and/or treatment for the Veteran's posttraumatic stress disorder since November 1998.  Duplicate records must not be added to the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran's guardian of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  The AMC/RO should additionally furnish the Veteran and his representative with the records requested in the October 2011 correspondence to the Board.  

2.  Thereafter, the AMC/RO must provide a VA psychiatric examiner with the Veteran's claims folders, to include any newly obtained treatment records.  The examiner is to conduct a detailed review of the Veteran's pertinent medical history.  Thereafter, the examiner is to address the degree of any social and industrial impairment resulting from the appellant's posttraumatic stress disorder alone for the period between November 9, 1998 and April 16, 2003; between April 17, 2003 to March 14, 2005; and since March 15, 2005.  

For each distinct period the examiner is to specifically opine whether it is possible to determine which psychiatric symptoms are secondary to posttraumatic stress disorder, and which are due to any nonservice connected disorder to include alcoholism and dementia.  A global assessment of functioning score must be assigned for symptoms which are either due to posttraumatic stress disorder alone, or which cannot be distinguished from posttraumatic stress disorder.  

In so doing the examiner must specifically address: 

* Whether the April 2003 report of suicidal ideation was due to posttraumatic stress disorder or whether it was more likely than not due to another cause. 
* Whether the May 2004 finding that the appellant had poor impulse control was due to posttraumatic stress disorder or whether it was more likely than not due to another cause.  
* Whether the September 2004 report that the Appellant's aggressive behavior towards another patient required VA police intervention was due to posttraumatic stress disorder or whether it was more likely than not due to another cause.
* Whether the October 2004 report of an argument between Appellant and another patient that escalated into a fist fight before staff could intervene was due to posttraumatic stress disorder or whether it was more likely than not due to another cause;
* Whether the February 2005 report of outbursts that often lead to physical contact between veterans, VA staff and the appellant were due to posttraumatic stress disorder or whether it was more likely than not due to another cause; and 
* Whether the September 2006 VA examination finding of a blank affect was due to posttraumatic stress disorder or whether it was more likely than not due to another cause. 

If the etiology of any psychiatric symptom cannot be determined that finding must be reported, and an explanation provided why the symptoms cannot be differentiated.  

A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  A global assessment of functioning score should be provided for posttraumatic stress disorder alone, for each period in question with an explanation of the significance of the score assigned.  A written rationale for all opinions expressed must be provided 

3.  The AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this remand. If it is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  Thereafter, the RO must readjudicate the claim of entitlement to an increased rating for posttraumatic stress disorder since November 9, 1998.  Should the RO deny any issue on appeal, the RO must issue a supplemental statement of the case and afford the parties an opportunity to respond before the file before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

